Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a dental appliance having a connector that connects the body and the opposite body to one another, the connector passes about anterior teeth when said dental appliance is received in the mouth; and wherein the edge and the opposite edge stimulate lingual nerves to cause a genioglossus contraction that positions a tongue anteriorly and mandibularly in the mouth when said dental appliance is received in the mouth, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 13, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a dental appliance having a first occlusal pad and an opposed second occlusal pad, each of said occlusal pads comprising a flange extending in a lingual direction, wherein each said flange comprises one or more embedded supports; wherein portions of the most mesial surface touch the tongue to position the tongue anteriorly and mandibularly downward in order to dilate a pharyngeal airway when the dental appliance is attached within the mouth, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 16, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter 
Alvarez et al. (2016/0367342 and 2013/0298916) discloses a system and method of installing dental prosthesis for passively influencing tongue position to reduce airway obstruction; BASHYAM (2014/0135868) discloses a non-invasive intraoral electrical stimulator system and method for treatment of obstructive sleep apnea; however, Alvarez et al. and BASHYAM do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a dental appliance having a connector that connects the body and the opposite body to one another, the connector passes about anterior teeth when said dental appliance is received in the mouth; and wherein the edge and the opposite edge stimulate lingual nerves to cause a genioglossus contraction that positions a tongue anteriorly and mandibularly in the mouth when said dental appliance is received in the mouth, in combination with the other elements (or steps) of the apparatus and method recited in the claims.

Alvarez et al. (2016/0367342 and 2013/0298916) discloses a system and method of installing dental prosthesis for passively influencing tongue position to reduce airway obstruction; BASHYAM (2014/0135868) discloses a non-invasive intraoral electrical stimulator system and method for treatment of obstructive sleep apnea; however, Alvarez et al. and BASHYAM do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a dental appliance having a first occlusal pad and a second occlusal pad and a connector extending therebetween, said occlusal pads each having a flange extending in a lingual direction and defining an edge, each said flange .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARLA R PATEL/Primary Examiner, Art Unit 3786